Citation Nr: 1550912	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  12-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for right ear hearing loss.

2. Entitlement to a rating higher than 10 percent for tinnitus.  

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014 and April 2015 the Veteran withdrew his requested for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In a letter received in June 2015, the Veteran's attorney stated that he was withdrawing his representation of the Veteran.  As his letter was received after the Veteran's appeal was certified to the Board in May 2014, the Board in October 2015 sent him a letter asking him to comply with the requirements stipulated in 38 C.F.R. § 20.608 in filing the motion to withdraw representation.  The attorney was advised that if he did not reply within 30 days of the letter it will be assumed that he wishes to remain the Veteran's representative.  To date the attorney has not responded nor has the Veteran revoked his representation.  The attorney indicated on the title page continues to be the Veteran's recognized representative.  

In a rating decision in November 2013, the RO denied service connection for an acquired psychiatric disorder, to include PTSD.  In August 2014 the Veteran filed a notice of disagreement with this determination.  A Statement of the Case (SOC) has not been issued, and a SOC must be sent to the Veteran regarding this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. At worst, the Veteran has Level VI hearing loss in his service-connected right ear, to include consideration of an exceptional pattern of right ear hearing loss, and Level I hearing loss in his non-service-connected left ear.

2. Tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260; factors warranting referral for extraschedular consideration are neither shown nor alleged.


CONCLUSIONS OF LAW

1. The criteria are not met for a compensable rating for the right ear hearing loss.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85 including Diagnostic Code 6100, 4.86 (2015).

2. A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As for the increased rating claim for tinnitus, the U. S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  The facts regarding this issue are not in dispute.  As the analysis below demonstrates, the Veteran is not entitled to the benefit sought as a matter of law. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  There is no further assistance that would be reasonably likely to assist him in substantiating this claim.  38 U.S.C.A. § 5103A(a)(2).

As for the claim for an increased rating for right ear hearing loss, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2010 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2011.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  In January 2013 the Social Security Administration confirmed that the Veteran's medical records were destroyed.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was afforded VA audiological examinations in October 2010, March 2013, and April 2014.  The claims file was reviewed by all the examiners and they complied with the criteria in 38 C.F.R. § 4.85.  In evaluating the Veteran's right ear hearing loss the examiners addressed the functional effects of the Veteran's right ear hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455(2007).  Thus the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Right Ear Hearing Loss

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

In the instant case, only the hearing loss in the right ear is service connected.  Under 38 C.F.R. § 4.85(f), if impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation of I, subject to the provisions of § 3.383.  Therefore, for the purposes of applying 38 C.F.R. § 4.85(f)  to Table VII, the Board designates the non-service-connected left ear to have only, at most, Level I hearing loss. 

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  Further, as discussed earlier, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.  

Analysis

The Veteran's claim for a compensable rating for right ear hearing loss was received in August 2010.  VA treatment records document that the Veteran has undergone evaluations for his hearing aids.  However, none of those records include audiometric testing data sufficient to rate the Veteran's hearing loss disability.  The probative evidence of record consists of the VA audiological test results dated in October 2010, March 2013, and April 2014.  

On VA examination in October 2010, the effects of the Veteran's hearing loss included the inability to hear people talk and turning his head to the left side to understand.  Puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz were as follows: 50, 55, 60, and 65, for an average of 58 decibels.  The speech recognition score, using the Maryland CNC Test, was 80 percent in the right ear.  

Evaluating these VA audiological test results cited above, when the puretone threshold averages and the speech recognition scores for the right ear from the VA examination in October 2010 are applied to Table VI, the numeric designation of right ear hearing impairment is level IV.  Subject to 38 C.F.R. § 4.85(f) (hearing loss provisions for one service-connected ear), the Veteran's non-service-connected left ear is assigned Level I hearing, for the purpose of evaluating the service-connected right ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

On VA examination in March 2013, the examiner noted that a full case history was taken during the October 2010 VA examination and when the Veteran was asked whether there are any updates or changes since that time he replied that when he tried to pop his right ear he was unable to hear after that Valsalva maneuver.  Puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 hertz were as follows: 65, 65, 65, and 75, for an average of 68 decibels.  The speech recognition score, using the Maryland CNC Test, was 72 percent in the right ear.

When the puretone threshold averages and the speech recognition scores for the right ear from the VA examination in March 2013 are applied to Table VI, the numeric designation of right ear hearing impairment is level VI.  Subject to 38 C.F.R. § 4.85(f) the Veteran's non-service-connected left ear is assigned Level I hearing.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

On VA examination in April 2014, the Veteran reported that he pinches his nose and blows at least 15 to 20 times a day in order to clear his ears.  He also cannot hear if someone walks up behind him and he cannot understand when people are talking to him, asking them to repeat themselves.  He needs to have the volume on the television and phone up high in order to hear.  The Veteran indicated that he has difficulty hearing in noisy environments and in group situations, as well as from a distance.  He checked boxes showing that he is able to hear but not clearly and unable to hear.  Puretone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hz were as follows: 60, 70, 60, and 65, for an average of 64.  The speech recognition score, using the Maryland CNC Test, was 80 percent in the right ear 

When the puretone threshold averages and the speech recognition scores for the right ear from the VA examination in April 2014 are applied to Table VI, the numeric designation of hearing impairment is level IV.  Subject to 38 C.F.R. 
§ 4.85(f), the Veteran's non-service-connected left ear is assigned Level I hearing, for the purpose of evaluating the service-connected right ear.  When these numeric designations for the right and left ears are applied to Table VII (Percentage Evaluation for Hearing Impairment-Diagnostic Code 6100), the percentage of disability for hearing impairment is zero percent, and a compensable rating is therefore not warranted.  See 38 C.F.R. § 4.85, DC 6100.  

The provisions of 38 C.F.R. § 4.86 which address exceptional patterns of hearing loss are not applicable to the results from the October 2010 VA examination.  However, the provisions of 38 C.F.R. § 4.86(a) are applicable to the audiological examinations in March 2013 and April 2014 as the Veteran's puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 55 decibels or more.  The 68 decibel right ear average puretone threshold shown on the March 2013 VA examination warrants a designation of level V under Table VIA and 38 C.F.R. § 4.86(a).  However, this is less favorable to the Veteran than the right ear level designation found under Table VI, thus further consideration of 38 C.F.R. § 4.86(a) is not warranted regarding the March 2013 VA examination.  The 64 decibel right ear average puretone threshold shown on the April 2014 VA examination warrants a designation of level V under Table VIA and 38 C.F.R. § 4.86(a).  As this is more favorable to the Veteran than the right ear level designation found under Table VI, it will be applied.  Under Table VII, numeric designations of V for the right ear and I for the left ear, when applied continues to show a noncompensable rating.  

As presented above, on all three VA examinations the examiners discussed the functional effects caused by the Veteran's hearing disability, including his difficulties hearing over the phone, at a distance, and with background noise.  See Martinak v. Nicholson, supra.  

Consideration is given to the functional effects of the Veteran's hearing, which caused him difficulty to understand spoken words.  Although the Veteran's statements regarding his symptoms are competent and credible, the evaluation of hearing loss is reached by a mechanical application of the rating schedule, to the numeric designations assigned, after audiometric evaluations are rendered.  Lendenmann v. Principi, supra.  The requirements of 38 C.F.R. § 4.85 set out the percentage ratings for exact numerical levels of impairment required for an evaluation of hearing loss, which requires specific testing.  Such mechanical application does not warrant a compensable rating for right ear hearing loss.  

Accordingly, the evidence preponderates against the claim for a compensable rating for right ear hearing loss.  The benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Tinnitus

Concerning the claim for a rating higher than 10 percent for tinnitus, the Veteran has been in receipt of a 10 percent evaluation for tinnitus since service connection for tinnitus was granted a rating decision in April 1997.  A 10 percent rating is the highest rating provided under the rating schedule for tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260; see Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. Cir. 2006) (holding that VA's interpretation of the maximum rating was neither plainly erroneous nor inconsistent with the regulations, and, thus, VA was entitled to apply its own construction).  Accordingly, an evaluation in excess of 10 percent is not warranted based on the law, and not the facts of the case, and the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

TDIU

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that he has been unemployed due to his service-connected right ear hearing loss nor tinnitus.  The issue of TDIU is not before the Board.  

Extraschedular Consideration

While on the April 2014 VA examination the examiner indicated that the Veteran's right ear hearing loss and tinnitus impacted his ordinary conditions of daily life including the ability to work, the Board does not have authority to grant an extraschedular rating in the first instance.  The Board does have the authority to decide whether the claim should be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, as explained above, the Board concludes that the rating criteria for the Veteran's service-connected right ear hearing loss reasonably describe his disability level and symptomatology and do provide for a greater evaluation for more severe symptoms.  His difficulty hearing and communicating is precisely the type of symptomatology and functional impairment contemplated by the rating criteria for hearing loss.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds, and ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Thus, referral for the assignment of an extraschedular disability rating is not warranted.

As for tinnitus, the evidence does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Veteran indicated that his tinnitus was manifested by a constant ringing in his ears, which affected his sleeping.  See October 2010 VA examination.  However the current evidence of record does not demonstrate nor does the Veteran contend that tinnitus has resulted in frequent periods of hospitalization or in marked interference with employment. See 38 C.F.R. § 3.321.  The rating schedule contemplates symptomatology such as ringing in the ear.  Thus referral of the claim for extraschedular consideration is therefore not required.

 Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A compensable rating for right ear hearing loss is denied.

A rating higher than 10 percent for tinnitus is denied.  

REMAND

For the reasons explained in the Introduction, an SOC should be sent to the Veteran as to the claim of service connection for an acquired psychiatric disorder, to include PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action:

Issue an SOC for the claim of service connection for an acquired psychiatric disorder, to include PTSD.  Certify this issue to the Board only if the Veteran perfects an appeal of it.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


